       Case 2:20-cr-00076-RAH-KFP Document 33 Filed 02/18/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 UNITED STATES OF AMERICA                    )
                                             )
        v.                                   )      CASE NO. 2:20-CR-76-RAH-KFP
                                             )
 WALTER JAMES, III                           )

                   MOTION TO CONTINUE SENTENCING HEARING

       Comes now the United States of America, by and through Louis V. Franklin, Sr., United

States Attorney for the Middle District of Alabama, and submits this motion to continue the

sentencing hearing. Currently, the sentencing hearing is scheduled for March 4, 2021 at 9:00

AM. On February 11, 2021, the only attorney representing the defendant filed a motion to

withdraw. Doc. 31. That motion remains pending. Given the proximity to the scheduled

sentencing date and the uncertainty regarding the defendant’s representation, the government

believes that it would be prudent to continue the sentencing hearing. Importantly, the defendant

is not in custody and the government is not aware of any prejudice the defendant would incur

due to a continuance.

       Accordingly, the government asks that the Court grant the requested continuance and

reschedule the sentencing hearing for some date on or after April 1, 2021. The government is

unaware of the defendant’s position as to this motion.
Case 2:20-cr-00076-RAH-KFP Document 33 Filed 02/18/21 Page 2 of 3




Respectfully submitted this the 18th day of February, 2021.

                                            LOUIS V. FRANKLIN, SR.
                                            UNITED STATES ATTORNEY

                                            /s/ Jonathan S. Ross
                                            Jonathan S. Ross
                                            Assistant United States Attorney
                                            131 Clayton Street
                                            Montgomery, Alabama 36104
                                            Phone: (334) 223-7280
                                            Fax: (334) 223-7135
                                            E-mail: jonathan.ross@usdoj.gov




                                             2
      Case 2:20-cr-00076-RAH-KFP Document 33 Filed 02/18/21 Page 3 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 UNITED STATES OF AMERICA                    )
                                             )
        v.                                   )       CASE NO. 2:20-CR-76-RAH-KFP
                                             )
 WALTER JAMES, III                           )

                                CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to all

counsel of record.

                                                     Respectfully submitted,

                                                     /s/ Jonathan S. Ross
                                                     Jonathan S. Ross
                                                     Assistant United States Attorney
                                                     131 Clayton Street
                                                     Montgomery, Alabama 36104
                                                     Phone: (334) 223-7280
                                                     Fax: (334) 223-7135
                                                     E-mail: jonathan.ross@usdoj.gov




                                                      3
